office_of_chief_counsel internal_revenue_service memorandum number release date cc pa br name gl-100716-09 uilc date date to associate area_counsel - name attn name small_business self-employed name from laurence k williams -s- senior counsel branch procedure administration subject priority of security_interest in time certificate of deposit over federal_tax_lien this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend name name name name amount date name name date date number date date date date amount amount ---------------- ---------------- ---------------------- ------------------- ----------- ---------------------- ---------------------------- ------------------------------------------- ------- ------- ----- ---------------- ----------------- -------- ---------- ---------------- --------------- -----------------------------------------------------------2 ------------- --------------------------- ------------------------- ------------ ----------------- -------- ------------ ----------------- ------------ -------------- ------------------- -------------- -------------------------- -------------------------- ------------------------- ------------------------- --------------------------- --------------------------- ------------------------ ----------------------- --------------------------- ------------------- --------------------------- amount date name amount date date amount date amount amount date amount date date amount -------------- date amount -------------- date amount -------------- date amount ---------- date amount ---------- date amount ------------ date date date amount ---------- date amount ---------- date date name name name name name date name date name name name name --------------- ------------------------ -------------- --------------------------------- ------------------------------- ------------------- -------------------------------- ---------- ------------------------------- ---------- ------------------------------- ------------------------------- --------------- --------------- -----------------------------------------------------------3 --------------- --------------------------------- ------------- ---------- --------------- ------------------------------- ------------------------------- ---------- ------------------------------- ---------- --------------- amount ------------ name name name date name amount ----------- name name date name date name amount ------------ name amount ------------ amount ------------ name --------------- ------------------- issues uil whether the time certificates of deposit tcd and checking account are deposit accounts under state law for the purpose of determining priority under sec_6323 sec_6323 and sec_6323 whether the bank has security interests in the tcds and the checking account that are prior to the federal tax_liens conclusions under sec_6323 b and c a security_interest must be perfected under state law the characterization of a security_interest as a deposit account is only important for determining whether the security_interest has been properly perfected the tcds are instruments not deposit accounts under state law the checking account is a deposit account under state law sec_6323 b and c impose other requirements that must be satisfied in order for a security_interest to exist for federal purposes and for determining whether a federally-recognized security_interest is prior to a federal_tax_lien these requirements are discussed more fully in the body of this memorandum the state law characterization of a tcd or checking account as an instrument or deposit account for perfection purposes is not applicable to whether the tcd or -----------------------------------------------------------4 checking account is an account within the meaning of sec_6323 the meaning of account is defined according to the purpose of that section the bank’s security interests in the tcds as collateral for its issuance of the standby letters of credit are prior to the federal tax_liens because the agreements creating the letters of credit are obligatory disbursement agreements under sec_6323 the bank’s security interests in the checking account as collateral for the dollar_figure amount line of credit and small_business administration-guaranteed loan are prior to the federal tax_liens because the checking account is an account included in sec_6323 facts on date the internal_revenue_service service served a notice_of_levy on the name bank to collect the delinquent employment_tax liabilities of name taxpayer the liabilities were assessed in date and date prior to the levy the service filed number notices of federal_tax_lien nftl on date date date and date listing employment_tax liabilities for different periods the bank responded by remitting dollar_figureamount the balances of the taxpayer’s five time certificates of deposit tcd dollar_figure amount and checking account dollar_figureamount on the bank requested return of the funds pursuant to sec_301_6343-2 claiming that the property was wrongfully levied because the bank’s security interests in the tcds and checking account are entitled to priority over the service’s tax_liens the bank is a corporation chartered as a bank by name a substantial part of its business is receiving deposits and making loans the bank’s deposits are insured by the federal deposit insurance corporation the bank issued to the taxpayer a line of credit in the amount of dollar_figureamount on date by the end of date the entire amount of dollar_figureamount was borrowed by the taxpayer and the entire balance remained unpaid as of the date of the service’s levy the commercial security_agreement lists as collateral for the line of credit all instruments deposit accounts money the maturity_date of the loan was extended by several timely-executed change in terms agreements the last of which extended the maturity_date to a date after the notice_of_levy was served on date the bank also made a loan of dollar_figureamount to the taxpayer the repayment of which was guaranteed by the united_states small_business administration sba on the date of the service’s levy dollar_figureamount remained outstanding the collateral for the loan is described in the commercial security_agreement as all instruments deposit accounts money the maturity_date for the loan is date as the request was within nine months of the levy of the funds it was timely under sec_301_6343-2 -----------------------------------------------------------5 the bank issued a standby_letter_of_credit sloc in the amount of dollar_figureamount on date in favor of an insurance_company as a performance bond for the taxpayer the application and agreement for standby_letter_of_credit lists an account number for a tcd issued on date in the amount of dollar_figureamount as the primary account to be charged along with any deposit account with any amounts due from the taxpayer as reimbursement for money drawn on the sloc on date the bank issued a standby_letter_of_credit in the amount of dollar_figureamount in favor of an insurance_company as a performance bond for the taxpayer the application and agreement for standby_letter_of_credit lists an account number for a tcd issued on date in the amount of dollar_figureamount as the primary account to be charged along with any deposit account with any amounts due from the taxpayer as reimbursement for money drawn on the sloc the bank issued a standby_letter_of_credit on date in the amount of dollar_figureamount in favor of an insurance_company as a performance bond for the taxpayer the application and agreement for standby_letter_of_credit lists an account number for a tcd issued on date in the amount of dollar_figureamount as the primary account to be charged along with any deposit account with any amounts due from the taxpayer as reimbursement for money drawn on the sloc on date the bank issued a standby_letter_of_credit in the amount of dollar_figureamount in favor of an insurance_company as a performance bond for the taxpayer the application and agreement for standby_letter_of_credit does not list a specific account as the primary account to be charged but states that any deposit account may be charged with any amounts due from the taxpayer as reimbursement for money drawn on the sloc a commercial security_agreement dated date lists as collateral for the sloc all instruments deposit accounts money an assignment of deposit account dated date lists as collateral an account number for a tcd issued on date in the amount of dollar_figureamount and an account number for a tcd issued on date in the amount of dollar_figureamount each sloc by its terms is irrevocable and requires the bank to honor drafts presented for payment by the insurance_company the bank’s obligation to honor drafts on the sloc is not contingent upon reimbursement by the taxpayer the expiration date of each sloc was extended through timely amendments to the application and agreement for standby_letter_of_credit the last of which extended the expiration date to a date after the notice_of_levy was served the insurance_company had not requested any payment under the sloc as of the dates the nftl were filed or as of the date of levy each tcd identifies on its face the taxpayer as the depositor the bank the amount the interest rate the date of deposit and the term each of the tcds is tangible evidence of the bank’s obligation to pay the taxpayer a specifically-identified deposit account held by the bank each specifically-identified account is a computerized -----------------------------------------------------------6 account the number for the account is same as one on the certificate in which the money deposited by the taxpayer is recorded each tcd bears the heading time certificate of deposit - non-negotiable non-transferable and states that the bank will pay upon presentation and surrender of the certificate on the stated maturity_date the tcds originally matured on various dates in date the latest of which was date in accordance with the standard disclosure given to depositors purchasing a time certificate of deposit each tcd was automatically renewed on the maturity_date and on succeeding maturity dates for the same term as the original term under the terms of the tcd renewal will not occur if the funds in the underlying account are withdrawn by the taxpayer the original of each tcd has been in the possession of the bank since its issuance law and analysis holder of security_interest the federal_tax_lien arises at the time of assessment on all property and rights to property belonging to the taxpayer sec_6321 the general_rule for determining the priority of a federal_tax_lien and state-created liens is first in time is first in right 507_us_447 a federal_tax_lien however must be filed in accordance with sec_6323 in order to have priority over a purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor sec_6323 thus the general_rule has been modified by statute to deem the united states’ lien to have commenced no sooner than the filing of the notice for those listed in sec_6323 id a security_interest is defined as any interest in property acquired by contract for the purpose of securing payment or performance of an obligation or indemnifying against loss or liability sec_6323 sec_301_6323_h_-1 a security_interest in property exists at any time the property is in existence the interest has become protected under local law against a subsequent judgment lien and the holder has parted with money or money’s worth sec_301_6323_h_-1 to be a security_interest under sec_6323 the security_interest must be in existence before the notice_of_federal_tax_lien is filed sec_301 h - a each of the original tcds was issued and each underlying account was created prior to the filing dates of the nftls although the original maturity dates for the tcds were reached before the filing of the nftls the tcds automatically renewed upon the expiration of the maturity_date for the same term as the original tcd some of the tcds automatically renewed more than once before the nftls were filed if each renewal of a tcd is viewed as the acquisition of new property by the taxpayer then the tax_liens would gain priority over the bank’s security_interest in a tcd when a renewal occurred after the filing of one or more of the nftl the federal_tax_lien prevails where a perfected state-created lien interest and a tax_lien for which a notice_of_federal_tax_lien has been filed attach simultaneously to a taxpayer’s after-acquired property united -----------------------------------------------------------7 states v mcdermott 507_us_447 in this case however there is no after-acquired property the renewed tcds are not new property but a continuation of the original tcds in accordance with the terms of each tcd the original tcd automatically renewed because the deposited funds were not and could not be withdrawn by the taxpayer the original tcds were not replaced by new tcds because the renewed tcds are a continuation of the original tcds the bank’s security interests were in existence prior to the dates the nftls were filed by contrast it is unlikely that the money in the checking account was in existence before the dates the nftls were filed a bank account is deemed to come into existence only after funds are deposited into the account and a security_interest in the account can only arise post-deposit 896_f2d_152 5th cir for most businesses deposits and withdrawals are made on an ongoing basis and the deposits made before the nftls were filed would have been withdrawn long before the date the notice_of_levy was served the security_interest in the money in the checking account probably did not exist before the nftls were filed to be a security_interest under sec_6323 the security_interest must have been protected under local law against a subsequent judgment lien before the notice_of_federal_tax_lien is filed sec_6323 h sec_301_6323_h_-1 a judgment lien is equivalent to the interest of a uniform commercial code ucc lien creditor 106_f3d_366 11th cir a security_interest perfected under the ucc is superior to a subsequent judgment lien 436_us_238 n perfection of the bank’s security interests in the tcds and underlying accounts and in the checking account are governed by article of the revised ucc adopted name name a defines deposit account as time or similar account maintained with a bank but does not include accounts evidenced by an instrument comment to that section states the following deposit accounts evidenced by article instruments are excluded from the term deposit account the revised definition clarifies the proper treatment of nonnegotiable or uncertificated certificates of deposit under the definition an uncertificated certificate of deposit would be a deposit account assuming there is no writing evidencing the bank’s obligation to pay whereas a nonnegotiable certificate of deposit would be a deposit account only if it is not an instrument as defined in this section a question that turns on whether the nonnegotiable certificate of deposit is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment name a defines instrument as a negotiable instrument or any other writing that evidences a right to payment of a monetary obligation is not itself a security -----------------------------------------------------------8 agreement or lease and is of a type that in the ordinary course of business is transferred by delivery with any necessary indorsement or assignment the tcds were certificated on the date the nftls were filed for the reasons previously discussed each certificate has printed on it non-negotiable nontransferable as explained in comment above a certificate of deposit may be an instrument despite being designated as non-negotiable a majority of courts examining certificates of deposit similar to the ones in this case have held that they fall within the category any other writing that evidences a right to payment found in the ucc definition of instrument cadle company v citizens nat’l bank w va s e 2d w va collecting cases the ucc article definition of certificate of deposit ucc c as a writing which constitutes an acknowledgement by a bank of receipt of money with an engagement to repay it applies to article and is a writing within the definition of instrument in re latin investment corporation 156_br_102 bankr d c in addition a majority of courts have held that certificates of deposit payable to the depositor and delivered to a bank as security are of a type that in the ordinary course of business is transferred by delivery with any necessary indorsement or assignment even if the certificates were marked with the words non-negotiable or non-transferable in mcfarland v brier a 2d r i the rhode island supreme court followed the prevailing view that the words non-negotiable or non-transferable on the face of the certificate were not controlling instead the court held that the test for transferability turns on what professionals ordinarily would do to transfer an interest in the claim evidenced by the writing in question id pincite quoting stephen l harris non-negotiable certificates of deposit an article problem u c l a l rev the issuing bank’s requirement that the certificate be returned to the bank and endorsed as a precondition to payment implicitly recognized that the certificate was transferable and that possession is the means by which it is transferred id pincite therefore the certificate of deposit was of a type that was transferable in the ordinary course of business id in re latin investment corporation 156_br_102 bankr d c in re 101_br_114 bankr w d mo in re 50_br_830 bankr s d tex craft prods inc v hartford fire ins co n e 2d ind ct app first prior to the revision of article of the uniform commercial code both the model_act name adoption thereof deposit accounts were excluded as original collateral under article of the ucc leaving security interests in deposit accounts to be governed by common_law name date comment prior to the revision certificates of deposit were excluded from the definition of deposit accounts as a result certificates could serve as collateral under the ucc as either an instrument or a general intangible mcfarland v brier a 2d r i under the revision except in consumer transactions deposit accounts may be taken as original collateral within the meaning of article of the ucc name a d date and comment post-revision certificates of deposit may be given as collateral as either a deposit account or as an instrument because the article revision did not alter the definition of instrument pre-revision cases examining whether certificates of deposit are instruments are applicable -----------------------------------------------------------9 national bank in grand prairie v lone star life_insurance_company s w 2d tex civ app see also 219_f3d_984 9th cir in re united energy coal inc wl bankr n d w va the tcds in this case are instruments as defined by name each of them is a writing evidencing the bank’s agreement to pay the amount deposited as defined in ucc article codified at name j the bank requires that each tcd be presented and surrendered as a condition for payment by the bank as a result the bank implicitly recognizes that possession of the tcds is the method by which an interest in them is transferred in the ordinary course of business because these requirements are satisfied the tcds are instruments under name regardless of whether the tcds are instruments or deposit accounts under name they may serve as security only for the issuance of the slocs a fund deposited in a bank to be used as collateral to secure a bank's obligation to third parties in the event of a draw on a letter_of_credit is a special purpose fund in re 438_f3d_720 7th cir a bank may only set off a special purpose fund against the debt under the letter_of_credit agreement unless there is an explicit agreement between the bank and the debtor permitting set off of the special purpose fund against another debt owed the bank 202_br_955 bankr n d ill certificates of deposit pledged as collateral to secure payment under letter_of_credit issued by bank are special purpose funds not subject_to set off by the bank against other_amounts loaned to debtor 70_br_914 bankr d haw the certificates of deposit were special purpose funds not subject_to setoff of a debt unrelated to the letters of credit because despite language in the preprinted agreements indicating the certificates would secure all indebtedness debtor intended to pledge the certificates only to secure its obligations to reimburse the bank for any amount drawn on the letters of credit see also in re gesas f 9th cir there is nothing in the agreements relating to the dollar_figureamount line of credit or the sba- guaranteed loan providing explicit authorization for the bank to set off the tcds against the amounts borrowed under these loans in addition there is nothing in any of the sloc agreements explicitly authorizing the bank to set off a tcd other than the one s specifically listed for this reason the tcd s specifically identified as collateral for a particular sloc may only serve as collateral for that sloc the bank’s security_interest in each of the tcds was perfected before the filing of the nftls under name a security_interest in instruments may be perfected by taking possession of the original of the instrument name b name a date the bank took possession of the original of each tcd prior to the dates the nftls were filed as a result the bank’s security interests in the tcds and underlying accounts were perfected under name before the filing of the nftls -----------------------------------------------------------10 the checking account is unquestionably a ucc deposit account under the agreements governing the dollar_figureamount line of credit the sba-guaranteed loan and the slocs because it is an account maintained with a bank as provided by name a the bank’s security interests in the funds in the checking account were probably not perfected prior to the nftls filings perfection of a security_interest in a deposit account must be through control by the secured party name a date a bank is deemed to have control if it is the financial_institution in which the deposit account is maintained even if the depositor retains the right to withdraw the funds name a b date a bank does not have control_over funds in an account until they are deposited therefore a bank’s security_interest is not perfected until the funds are deposited see 896_f2d_152 5th cir as discussed above it is likely that the funds in the checking account on the date the levy was served were deposited after the nftls were filed and the perfection of security_interest in such funds would be after the nftl filings even if the money was deposited on the same date the nftls were filed the federal tax_liens would be prior in time 507_us_447 it is unlikely the security_interest in the money in the checking account was perfected under name before the nftls were filed to be a security_interest under sec_6323 a creditor must also have parted with money or money’s worth in exchange for the security_interest sec_6323 sec_301_6323_h_-1 the value of the security_interest is measured by the extent to which the holder has parted with money or money’s worth as of the time the priority of the security_interest against a tax_lien is determined sec_6323 sec_301_6323_h_-1 the bank has not parted with money or money’s worth by issuing the slocs a standby_letter_of_credit is issued by a financial_institution at the direction of its customer to a beneficiary in order to provide security for a contract between the customer and the beneficiary if there is a default in the underlying contract then the letter_of_credit provides a source of funds to satisfy the debt owed t he standby_letter_of_credit acts as a ‘back up’ against customer default on obligations of all kinds 57_f3d_119 1st cir like a surety contract the standby_letter_of_credit ensures against the customer’s nonperformance unlike a surety contract the beneficiary may get paid without regard to its dispute with the customer am jur 2d letters of credit the standby_letter_of_credit creates an absolute independent obligation and payment must be made upon presentation of the proper documents regardless of any dispute between the buyer and the seller concerning their agreement 572_f2d_1361 9th cir despite its status as an independent obligation of the issuer a standby_letter_of_credit is a contingent obligation until the beneficiary makes a draw on the letter_of_credit see in re bergner com140_f3d_1111 7th cir if the beneficiary does not draw on the letter_of_credit then the bank has no contractual claim against the customer for reimbursement see james j white robert s summers uniform commercial -----------------------------------------------------------11 code a pincite 5th ed until a draw is made on the letter_of_credit the bank has only made a commitment to make a payment such a commitment is not money or money’s worth under sec_6323 see in re littleton 177_br_407 s d ga bank’s security_interest in collateral does not secure future advances made after a notice_of_federal_tax_lien is filed because at the time the original loan was made the bank had not parted with money or money’s worth with respect to those advances simmons first nat’l bank v united_states wl e d ar bank’s security_interest in contract rights assigned by taxpayer did not secure payment of indebtedness under a commercial letter_of_credit because no advances under the letter_of_credit had been made at the time the notice_of_federal_tax_lien was filed and therefore the bank had not parted with money or money’s worth see also plumb federal liens and priorities-agenda for the next decade ii yale l j n cf 805_f2d_719 7th cir debtor’s delivery of a certificate of deposit within 90-day period before filing of bankruptcy petition was not entitled to the exception to the trustee’s power to avoid preferences under u s c sec_547 because the bank had not given new value which is defined by u s c sec_547 as money or money’s worth by making an additional loan to debtor on the dates the nftls were filed the bank had not made any payments under the slocs accordingly the bank has not parted with money or money’s worth in exchange for its security interests in the tcds or in the checking account under the sloc agreements moreover the bank did not have perfected security interests in the tcds or in the checking account at the time the nftls were filed because its interests under the agreements governing the slocs were not choate in 507_us_447 the united_states supreme court reaffirmed the continued vitality of the choateness test after the enactment of the federal_tax_lien act of a competing state-created lien is choate at the time a notice_of_federal_tax_lien is filed and therefore entitled to priority if ’the identify of the lienor the property subject_to the lien and the amount of the lien are established ’ id pincite quoting 347_us_81 in this case the amount of the security interests had not been established on the dates the nftls were filed because the bank had yet to make any payments under the slocs see 355_us_587 surety’s security_interest in contract rights of subcontractor as security for performance bond was not choate when the notice_of_federal_tax_lien was filed because surety’s obligation under the bond was contingent and unliquidated 41_f3d_320 7th cir surety’s security_interest in contract payments not choate because it had not made any payments before notice_of_federal_tax_lien was filed 609_f2d_1259 7th cir further advancement of funds on the same secured line of credit does not give rise to a choate lien until the funds are actually advanced and the amount of the lien can be established the bank’s security interests in the tcds were not choate when the nftls were filed because there had been no draws on any of the slocs and amount of the bank’s security interests was unknown accordingly none of the security interests in the tcds or in the checking account is a security_interest under -----------------------------------------------------------12 sec_6323 and none of them is not entitled to priority under sec_6323 over the federal tax_liens the bank however has parted with money or money’s worth in exchange for its security_interest in the checking account under the agreements governing the dollar_figureamount line of credit and the sba-guaranteed loan the bank has actually parted with money under those loan agreements and is entitled to priority under sec_6323 to the extent the bank satisfies the other requirements for becoming a holder of a security_interest as discussed above it is unlikely the funds in the checking account were deposited prior to the filing of the nftls if deposited on or after the nftl filings the funds were not in existence and the security interests in the funds were not perfected prior to the dates the nftl were filed superpriorities notwithstanding the bank’s failure to achieve priority of its security interests in the tcds and the checking account under sec_6323 the bank’s security interests in the checking account are prior to the federal tax_liens under sec_6323 and the bank’s security interests in the tcds are prior to the federal tax_liens under c under sec_6323 an institution described in sec_581 or sec_591 is given a superpriority in a savings deposit share or other account to the extent of a loan made by the bank without notice of a tax_lien if such loan is secured_by such account sec_6323 the bank is an institution under sec_581 because it is chartered as a bank under state law a substantial part of its business is receiving deposits and making loans and it holds deposits insured by the federal deposit insurance corporation each of the tcds and the underlying accounts fall within the meaning of the term accounts found in sec_6323 although for perfection purposes under article of the ucc the tcds are instruments and not deposit accounts the meaning of account in sec_6323 is defined according to the purpose of the statute the legislative_history of the provision shows that it was originally intended to cover deposits for which there existed a passbook as evidence of the bank’s obligation to pay the depositor h_rep_no 89th cong 2d sess p and s rep no 89th cong 2d sess p sec_6323 was amended in to remove the evidence requirement and the requirement that the bank have possession of the passbook continuously since the loan was made the reason for this change was to make sec_6323 consistent with modern banking practice which may include passbook-type loans without the use of actual passbooks h_rep_no 105th cong 2d sess p the amendment however did not change the original congressional intent to include within sec_6323 all accounts in financial institutions resulting from deposits and for which the financial_institution has an obligation to pay the taxpayer’s accounts as evidenced by the tcds fall squarely within the category of accounts congress intended to be covered by this provision the taxpayer’s checking account also is an account within the meaning of sec_6323 for the same reason -----------------------------------------------------------13 sec_6323 requires the loan to be secured_by such account to determine whether the loan is secured_by the account the security_interest must be perfected under local law see sec_6323 sec_301_6323_h_-1 as described above the bank’s possession of the tcds perfected its security_interest under name in the tcds and underlying accounts the maintenance of the checking account in the bank perfects its security_interest in the checking account with respect to the funds deposited therein sec_6323 however only includes security interests granted in return for money actually given as loans to the depositor the statutory language provides that the priority is granted to the extent of a loan made by the bank the plain meaning of this phrase is that the bank must have actually parted with money a nearly identical phrase in sec_6323 to the extent that such loan is made has been interpreted in this manner 466_f2d_1040 5th cir loan of money must be made and account receivable securing loan must be acquired during 45-day period after filing of notice_of_federal_tax_lien in order to be prior to federal_tax_lien identical terms used in different provisions of the internal_revenue_code are presumed to have the same meaning 516_us_235 475_us_851 in addition sec_6323 applicable by its terms to all of sec_6323 including sec_6323 requires a secured party to have parted with money or money’s worth in order for the security_interest to exist to satisfy this requirement as discussed above the secured party must have actually made payments under a loan or letter_of_credit on the date the levy was served the bank had not made any payments under any of the slocs and as a result had not made a loan for purposes of sec_6323 accordingly the bank’s interests in the tcds and underlying accounts as security for the slocs are not security interests under sec_6323 and are not entitled to priority over the federal tax_liens for the same reason the bank’s interests in the checking account as security for the slocs are not sec_6323 security interests and are not entitled to priority the bank’s security_interest in the checking account however is entitled to priority over the federal tax_liens under sec_6323 to secure repayment of the dollar_figureamount line of credit and the sba-guaranteed loan because the bank has actually paid money under those loans as discussed above the tcds and underlying accounts cannot serve as security for the dollar_figureamount line of credit and the sba-guaranteed loan due to their status as special purpose funds the bank is entitled to priority over the federal tax_liens with respect to the tcds under sec_6323 sec_6323 provides that even though a notice_of_federal_tax_lien has been filed a security_interest in qualified_property under an obligatory_disbursement_agreement is prior to the federal_tax_lien if the interest is protected against a judgment lien arising out of an unsecured obligation at the time the notice_of_federal_tax_lien is filed sec_301_6323_c_-3 qualified_property includes property subject_to the federal_tax_lien at the time the notice_of_federal_tax_lien is filed i r c -----------------------------------------------------------14 sec_6323 an obligatory_disbursement_agreement is a written_agreement under which a person in the ordinary course of the person’s trade_or_business of making disbursements agrees to make disbursements required to be made by reason of the intervention of the rights of a person other than the taxpayer sec_6323 sec_301_6323_c_-3 the obligation to make a disbursement must be conditioned upon an event beyond the person’s control sec_301 c - a each of the agreements creating the slocs is an obligatory_disbursement_agreement the bank is in the business of issuing standby letters of credit so the bank’s issuance of the slocs is in the ordinary course of its trade_or_business the bank is required to make payments under the slocs upon the proper presentation of documents by the beneficiary who is not the taxpayer the bank’s obligation to honor the beneficiary’s request is conditioned only on the proper presentation which is an event beyond the bank’s control the bank’s security interests in the tcds were perfected under name by its possession of the certificates prior to the dates when the nftls were filed the bank’s security interests are prior to the federal tax_liens under sec_6323 even though no payments had been made under the slocs on the date of levy unlike sec_6323 b and c sec_6323 does not require money to have been paid as a prerequisite to obtaining priority over a federal_tax_lien under the plain language of sec_6323 a only the obligation to make a disbursement is needed a security_interest falls within an obligatory_disbursement_agreement to the extent of disbursements required to be made not disbursements already made the legislative_history of the federal_tax_lien act of confirms this interpretation in these cases no limitation is placed on the time during which a disbursement may be made as long as the person is obligated to do so at the time of the tax_lien_filing by a written_agreement as a result if an effort is made to foreclose on a federal_tax_lien before all of the potential obligations under an obligatory disbursement contract are met these potential obligatory disbursements are given priority over the federal_tax_lien in such a case an amount sufficient to cover the potential obligations usually is set_aside and used for these obligations only after these obligations have been met is any remainder available to satisfy the liability secured_by the federal_tax_lien h_rep_no 89th cong 2d sess p and s rep no 89th cong 2d sess p when the notice_of_levy was served the slocs were in effect and the bank was obligated to make payments based on the statutory language and clear expression of congressional intent in the legislative_history the bank’s security interests in the tcds perfected prior to the nftl filings were prior to the federal tax_liens on the date the notice_of_levy was served even though no payments had been made under the slocs the priority under sec_6323 continues until all obligations under the slocs have been satisfied or the slocs are no longer in effect -----------------------------------------------------------15 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
